DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 16 August 2021.  In view of this communication, claims 3-18 and 29-33 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 16 August 2021, have been fully considered and are persuasive.
The Applicant’s arguments reiterate the points made during the interview, held on 08 August 2021, stating that the prior art does not disclose the structure capable of the precise control, of both the rotor and the stator, present in the claimed invention.  Thus, the amended claims reciting, inter alia, magnetically-induced force at each of the first and second pole arrays being controlled independently of each of the other first and second pole arrays, respectively, is not disclosed by the prior art.  Thus, the invention now recited in the independent claims is neither anticipated nor rendered obvious by the prior art, and the previous grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 3-18 and 29-33 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 29 and 31, and all claims dependent thereon, the prior art does not disclose, inter alia, a direct drive actuator comprising: 
a base structure; 
a driven structure movable relative to the base structure; 
a plurality of first pole arrays disposed on the base structure; 
a plurality of second pole arrays, corresponding in number to the plurality of first pole arrays, disposed on the driven structure; 
a controller operable to selectively control electrical power from the power source for energizing the plurality of first pole arrays and the plurality of second pole arrays; 
a plurality of first pole controllers, wherein each of the plurality of first pole arrays is associated with and independently controlled by a different one of the plurality of first pole controllers; and 
a plurality of second pole controllers, wherein each of the plurality of second pole arrays is associated with and independently controlled by a different one of the plurality of second pole controllers; 

wherein the controller is configured to send information over the network for instructing each of the plurality of first pole controllers to selectively energize and control a magnetically-induced force at the first pole array associated therewith independent of the other first pole arrays and for instructing each of the plurality of second pole controllers to selectively energize and control a magnetically-induced force at the second pole array associated therewith independent of the other second pole arrays such that an electro-magnetic force is generated between the plurality of first pole arrays and the plurality of second pole arrays for manipulating the driven structure relative to the base structure.
While the prior art discloses various arrangements of independently controlled poles, the magnetically-induced force at each of the first and second pole arrays being controlled independently of each of the other first and second pole arrays, as currently recited in the claims, is not disclosed by the prior art.  Thus, the invention now recited in the independent claims is neither anticipated nor rendered obvious by the prior art, and application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834